

Exhibit 10.1


OLIN STOCK OPTION/PERFORMANCE SHARE
CONTINUATION PROVISIONS FOR OLIN EMPLOYEES


After the end of an employee’s employment at Olin or a subsidiary, the
employee’s vested Olin stock options remain exercisable for a specified period
of time. The various plans permit that period to be extended by Olin. The
continuation provisions included in the Long Term Incentive Plans (LTIP) for
2000, 2003, 2006, 2009, 2014, 2016 and 2018, or under Olin's stock option
extension policy are summarized in the chart below.


Performance share awards that are vested at the time employment terminates pay
out as scheduled, and so there is no extension policy. The relevant provisions
of the performance share program are summarized below.


 
Plan Provisions


 
Olin’s General Extension Policy
 
 
Options
Performance Shares
 
 


Termination by Olin
- Without cause
- With cause
- In sale or shut-down of business or spin-off
 




3 mos. (1)
Immediate expiration
3 mos. (1)




(6)
(7)
(6)
 




1 yr.
N/A
2 yrs.


Quitting
- Without consent
- With consent
 




Immediate expiration
3 mos. (1)




(7)
(6)
 




N/A
1 yr.


Death
- While Olin Employee (2)
- While not an Olin Employee
 




1 yr. (1)
(3)




(8)
(7)
 




Term of option
N/A


Retires under Pension Plan (55 or over and at least 5 years’ service)
 




3 mos.(1)




(8)
 




Term of option


Disability
 


1 yr.


(8)
 


N/A


Transfer to JV
- Transfer to JV with Consent
- JV Termination without cause or with JV consent
- JV Termination with cause or without JV consent
 




3 mos. (1)


(4)


Immediate expiration




(6)


(6)


(7)
 




Term of option


(5)


N/A



1

--------------------------------------------------------------------------------






 
Plan Provisions


 
Olin’s General Extension Policy
 
 
Options
Performance Shares
 
 


Transfer to Sold Business (SB)
- Transfer to SB with consent
- SB Termination without cause or with SB consent
- SB Termination with cause or without SB consent
 




3 mos. (1)
(4)


Immediate expiration




(6)
(6)


(7)
 




2 yrs.
(5)


N/A



(1)    Under the 2006 LTIP, 2009 LTIP, 2014 LTIP, 2016 LTIP and 2018 LTIP,
vested options automatically extend to term upon retirement, unless the
Committee determines otherwise. Under the terms of the other LTIPs, Olin may
extend this period until the expiration of the option, as specified in the
option agreement.


(2)    All unvested options vest automatically upon death of an employee and
then all options may be exercised by the option holder's executor,
administrator, personal representative or permitted transferee.


(3)    Only options held by a former employee that were exercisable at the time
of death may be exercised for the longer of the period the optionee could have
exercised option had optionee not died or 1 year (which may be extended but not
beyond the term of the option agreement).


(4)    Although not addressed in the respective plan documents, after an
employee leaves Olin to go to a joint venture or a sold business, Olin
historically has considered the employee’s termination to be a termination with
consent. If the joint venture or the sold business terminates the employee
without cause or the employee quits without consent, see note 5.


(5)    The employee may exercise any exercisable options until the earlier of 2
years after transfer to the joint venture/sold business or 1 year after
termination from the joint venture/sold business.


(6)    If performance award has not vested, Olin will determine the portion, if
any, of the performance share award which will be forfeited and the form of
payment the employee will receive. If the performance shares have vested, but
have not been issued or paid, the employee is entitled to them and the
performance share award will be paid as specified in the performance share
program.


(7)    If the performance shares have vested, but have not been issued or paid,
the employee is entitled to them and the performance share award will be paid as
specified in the performance share program. If they have not vested, then they
expire immediately.


(8)    If performance share award has not vested, employee will be entitled to a
pro rata performance share award payable in cash. If the performance shares have
vested, but have not been issued or paid, the employee is entitled to them and
the performance share award will be paid as specified in the performance share
program. (Refer to Performance Share Program for additional details.)


N.B.    Options may never extend beyond the original term of the options under
an employee’s option agreement. Except as noted above in Note (2), all
extensions apply only to exercisable options; all unexercisable options expire.


2